3.51mith 0%.:th QInurf Hf Appeals

For the Seventh Circuit
Chicago, Illinois 60604

October 25, 2004
Before

Hon. WHLIMdJ. BmmR, Circuit Judge
Hon. FRMM H. EASHRBMMK, Circuit Judge

Hon. DANIEL A. MANION, Circuit Judge

CHRISTOPHER PEASE, VINCE VITI, WILLARD Appeal from the United
BmmE, and MKmAmJGEMh States District Court
Plaintiffs-Appellants, for the Northern

District of Illinois,
No, 04-1928 v, Eastern Division.
PRODUCTION WORKERS UNION OF CHICAGO AND NO- 02 C3 6756
VICINITY LOCAL 707; RANDALL INDUSTRIES, James F- HOJ-derman,
INC.; and RANDALL RENTS OF INDIANA, INC., L7Udge-

Defendants—Appellees.

Order

The sentence at page 4 of the opinion, reading "Walker
testified, without contradiction, that he had been promised when
he transferred to the sales position that he could go back to
driving if the new job did not pan out." is amended to read:
"There was uncontradicted testimony that both Randall and Local
707 assured Walker, before he transferred to the sales position,
that he could go back to driving if the new job did not pan
out."